


Exhibit 10.1


AMENDMENT NUMBER FIVE TO THE
LOWE’S COMPANIES
BENEFIT RESTORATION PLAN


THIS AMENDMENT NUMBER FIVE to the Lowe’s Companies Benefit Restoration Plan, as
amended and restated effective January 1, 2008 (the “Plan”), is hereby adopted
by Lowe’s Companies, Inc. (the “Company”).
W I T N E S S E T H:
WHEREAS, the Company currently maintains the Plan; and
WHEREAS, under Section 15 of the Plan, the Company may amend the Plan in whole
or in part at any time;
WHEREAS, the Company desires to amend the Plan to simplify the participant
experience and reflect more clearly the Plan’s operations;
NOW, THEREFORE, the Plan is hereby amended effective as of September 1, 2013
unless otherwise indicated as follows:
1.    The first paragraph in Section 3 shall be revised to read as follows:


An employee shall be eligible to participate in the Plan as of the date he is
designated by the Committee for eligibility, either individually or as a member
of a class of employees. Effective for Plan Years beginning on and after January
1, 2014, until determined otherwise by the Committee, the employees who are
eligible to become Participants for a given Plan Year are those employees of the
Company (i) who have submitted on or before the Election Date applicable to such
Plan Year an irrevocable election to participate in the 401(k) Plan during such
Plan Year, and (ii) whose Base Pay as of the Election Date applicable to such
Plan Year, plus target annual bonus for the fiscal year that ends during such
Plan Year, exceeds the Code Section 401(a)(17) annual compensation limit for the
immediately preceding Plan Year.


2.    Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.
    



--------------------------------------------------------------------------------




IN WITNESS HEREOF, this Amendment Number Five has been executed on the date
shown below, but effective as of the date specified herein.


 
 
 
 
 
 
 
LOWE'S COMPANIES, INC.
 
 
 
 
 
 
 
 
 
/s/ Maureen K. Ausura
 
 
 
By:
Maureen K. Ausura
 
 
 
 
Chief Human Resources Officer
 
 
 
 
 
 
 
 
Date:
August 28, 2013
 
 
 
 
 
 
 
 
 
 
 




2